NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2349-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LAVAR T. RODGERS,
a/k/a LAVAR T. ROGERS,

     Defendant-Appellant.
_______________________

                   Argued June 6, 2022 – Decided July 12, 2022

                   Before Judges Rothstadt, Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Salem County, Indictment No. 12-01-0005.

                   Lavar T. Rodgers, appellant, argued the cause pro se.

                   Amanda G. Schwartz, Deputy Attorney General,
                   argued the cause for respondent (Matthew J. Platkin,
                   Acting Attorney General, attorney; Amanda G.
                   Schwartz, of counsel and on the brief).

PER CURIAM
      Defendant Lavar T. Rodgers appeals from the Law Division's October 20,

2020 order denying his second petition for post-conviction relief (PCR). Judge

Sandra Lopez issued the order after she set forth her reasons in a written decision

dated September 25, 2020. As stated in her decision, the judge concluded

defendant's second petition was untimely under Rule 3:22-4(b). We affirm.

      In an earlier unpublished opinion, we affirmed defendant's conviction and

aggregate sixty-two-year sentence for having committed "four counts of first-

degree attempted murder and other offenses." State v. Rodgers (Rodgers I), No.

A-1696-12 (App. Div. Nov. 5, 2014) (slip op. at 1-2, 7). The Supreme Court

denied defendant's petition for certification from that opinion. State v. Rodgers,

221 N.J. 287 (2015).

      In a second unpublished opinion, we affirmed the denial of defendant's

first petition for PCR. State v. Rodgers (Rodgers II), No. A-0710-17 (App. Div.

Dec. 17, 2018) (slip op. at 2). The Supreme Court also denied defendant's

petition for certification from that opinion. State v. Rodgers, 238 N.J. 364

(2019).

      In both of our prior opinions, we set forth at length the facts leading to

defendant's conviction, sentence, see Rodgers I, slip op. at 2-7, and the denial




                                                                             A-2349-20
                                        2
of his first PCR petition, see Rodgers II, slip op. at 2-7. For our purposes in this

opinion, those facts need not be repeated.

      Defendant signed his second PCR petition on July 22, 2020, and filed it

on August 6, 2020, more than three years after the denial of his first PCR

petition, and approximately fourteen months after June 3, 2019, when the

Supreme Court denied his petition for review of our 2018 affirmance of the

denial of his first petition. In his second petition, defendant argued that he

"received the ineffective assistance of trial counsel"; and "the trial judge violated

[defendant's] due process and rights to a fair trial by misleading the jurors during

any instructions."

      As noted, on September 25, 2020, Judge Lopez issued a written decision

explaining her reasons for denying defendant's second petition. After recounting

the procedural history of this matter, the judge explained that Rule 3:22-4(b)

requires that a second PCR petition be filed in a timely manner in accordance

with Rule 3:22-12(a)(2). Applying those rules, the judge first concluded that

defendant did not assert any "newly recognized constitutional right and thus was

not timely under Rule 3:22-12(a)(2)(A)." She then found defendant's second

petition did not comport with Rule 3:22-12(a)(2)(B) because it was not based

upon "any new evidence . . . or information that could not have been discovered


                                                                              A-2349-20
                                         3
earlier through the exercise of reasonable diligence."        In reaching that

conclusion, the judge noted that defendant relied upon a June 10, 2011 affidavit

that had "already been considered by the [c]ourt in its denial of [d]efendant's

original PCR [petition]."

      Next, the judge concluded that under Rule 3:22-12(a)(2)(C), defendant's

assertions relating to PCR counsel were also not timely filed because defendant

did not file his second PCR petition within one year of the March 9, 2017 denial

of his first petition. The judge then cited to Rule 1:3-4, Rule 3:22-12(b), and

controlling case law, and explained that the Rules "absolutely prohibited" an

extension of that time limit. Moreover, relying on our opinion in State v.

Jackson, 454 N.J. Super. 284, 293-94 (App. Div. 2018), the judge concluded that

"neither excusable neglect nor fundamental injustice permits enlargement of

time for filing a second or subsequent PCR petition."

      On October 20, 2020, the judge entered an order memorializing her

decision to deny defendant's second PCR petition. This appeal followed.

      On appeal, defendant argues the following points:

            POINT I

            [DEFENDANT]    RECEIVED INEFFECTIVE
            ASSISTANCE OF TRIAL COUNSEL (Partially
            Raised Below).


                                                                          A-2349-20
                                       4
POINT II

SENTENCING INEFFECTIVENESS OF TRIAL
COUNSEL, ALLOWED AN ILLEGAL SENTENCE
BE IMPOSED BY [THE TRIAL] JUDGE . . . WHO
DID NOT "STATE THE FACTUAL AND LEGAL
BASIS SUPPORTING HIS IMPOSITION OF
SENTENCE," [N.J.S.A.] 2C:43-2[8] AS OMMITTED
IN THE STATEMENT OF REASONS. REQUIRES
APPELLATE REVIEW TO MODIFY THE
CONVICTION PURSUANT TO [N.J.S.A.] 2C:44-7
AND RULE 3:22-2(c), FOR ACCORD AND
SATISFACTION      I.E.    CONVICTION      BE
OVERTURNED AND VACATED (Partially Raised
Below).

POINT III

THE TRIAL JUDGE VIOLATED PETITIONER DUE
PROCESS AND RIGHTS TO A FAIR TRIAL BY
MISLEADING THE JURORS DURING ANY
INSTRU[C]TIONS (Partially Raised Below).

    A.   THE INSTRUCTION AND VERDICT
SHEET CONCERNING ATTEMPTED MURDER
COUNTS REFLECTS THE IMPERMISSIBLE
MENTAL STATE OF KNOWINGLY WHICH ONLY
WORK TO MISINFORM THE JURY ON THE LAW.
THUS VIOLATED DEFENDANT'S RIGHT TO DUE
PROCESS AND HIS RIGHT OF A FAIR TRIAL.

POINT IV

DEFENDANT'S DUE PROCESS RIGHTS AND
OTHER CONSTITUTIONAL RIGHTS [WERE]
VIOLATED ON THE BASIS OF BAD FAITH,
CONIVANCE [SIC] ON THE PART OF THE
GOVERNMENT,     BY    PROSECUTORIAL

                                               A-2349-20
                     5
MISCONDUCT,     WHO'S    [SIC]  CHARGING
DECISIONS DID NOT RETURN A VALID
INDICTMENT BY THE STATE GRAND JURY, AS
A RESULT PROSECUTED THE CAUSE WITHOUT
JURISDICTION   IN   THIS    CASE.    THE
PROSECUTOR THREATENED A WITNESS TO
COOPERATE TO PROVIDE A FALSE TESTIMONY,
AND MADE IMPERMISSIBLE COMMENTS ON
DEFENDANT[']S RIGHT TO REMAIN SILENT BY
TELLING THE JURY THAT "THE VERY NATURE
OF WHAT HE DID, YOU KNOW HE KNOW HE DID
IT," WAS SO EGREGIOUS THAT IT CLEARLY
AND     UNMISTAKENLY      DEPRIVED   THE
DEFENDANT A FAIR TRIAL (Partially Raised
Below).

    A.  THE STATE MADE IMPERMISSIBLE
COMMENTS ON DEFENDANT'S RIGHT TO
REMAIN SILENT BY TELLING THE JURY THE
"THE VERY NATURE OF WHAT HE DID, YOU
KNOW HE DID IT."

POINT V

A COURT REVIEWING A CLAIM OF ACTUAL
INNOCENCE PROPERLY CONSIDERS THE
ENTIRE RECORD AS A WHOLE REQUIRES THE
STATE'S RESPONDENT TO NOW "DISCLOSE TO
THE DEFENSE OF ALL EVIDENCE KNOWN TO
THE      PROSECUTOR        THAT     SUPPORTS
INNOCENCE . . . AND TO THE TRIBUNAL," RPC
3.8(d) [DEFENDANT] HAS BEEN WRONGFULLY
CONVICTED. THE COURT MUST OVERTURN
THE CONVICTION, REVERSE THE PCR ORDER,
DIRECTING THE HOLDING OF EVIDENTIARY
HEARING AND NEW ENTRY OF JUDGMENT OF
ACQUITTAL (Partially Raised Below).


                                               A-2349-20
                     6
      "As the [second] PCR [judge] did not hold an evidentiary hearing on the

claim[s] defendant now raises on appeal, we 'conduct a de novo review.' We

must hew to this standard of review." Jackson, 454 N.J. Super. at 291 (quoting

State v. Harris, 181 N.J. 391, 421 (2004)). Applying that standard, we are

unpersuaded by defendant's contentions.

      We affirm substantially for the reasons stated by Judge Lopez in her

cogent written decision.   We find defendant's contentions challenging the

judge's determination to be without sufficient merit to warrant discussion in a

written decision. R. 2:11-3(e)(2). We only add that it appears that most if not

all of defendant's arguments were raised in the previous proceedings and

therefore were also barred under Rule 3:22-5.

      Affirmed.




                                                                         A-2349-20
                                       7